
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30



EMPLOYMENT SECURITY AGREEMENT


    This EMPLOYMENT SECURITY AGREEMENT (the "Agreement") by and among California
Independent Bancorp A California Corporation (the "Company"), and FEATHER RIVER
STATE BANK, a California corporation and a wholly owned subsidiary of the
Company (the "Bank"), and "NAME" (the "Executive"), is entered into as of "DATE"
("the Agreement Date").

    WHEREAS, the Company and the Bank wish to assure themselves and the
Executive of continuity of senior management during the term of this Agreement
and to provide the Executive with certain termination benefits in the event the
Executive's employment is terminated under certain circumstances; and

    WHEREAS, should the possibility of a change in control of the Company arise,
the Board of Directors believes it imperative that the Company, the Bank and the
Board be able to rely upon the Executive to continue in their position, and that
the Company and the Bank be able to receive and rely upon the Executive's
advice, if it requests such advice, as to the best interests of the Company,
without concern that he might be distracted by the personal uncertainties and
risks created by the possibility of a change in control; and

    WHEREAS should the possibility of a change in control arise, in addition to
the Executive's regular duties, the Executive may be called upon to assist in
the assessment of such possible change in control, to advise management and the
Board as to whether such change in control would be in the best interests of the
Company and to take such other actions as the Board might determine to be
appropriate;

    NOW, THEREFORE, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties do hereby agree as follows:

SECTION 1.  TERM OF AGREEMENT  

    This Agreement shall be effective as of the Agreement Date and shall
continue in effect until the Expiration Date (as defined below). The "Expiration
Date" shall initially be January 31, 2002, but commencing on February 1, 2001
and each February 1 thereafter, the Expiration Date shall automatically be
extended by one additional year unless, not later than October 1 of the prior
year, the Company shall have given notice to the Executive that it does not wish
to extend the Expiration Date; provided, however, that if a Change in Control
(as defined in Section 2, below) shall have occurred prior to the original or
extended Expiration Date, the Expiration Date shall automatically become the
second anniversary of the last day of the month in which the Change in Control
occurred. Notwithstanding the foregoing, the Expiration Date shall be any
earlier date on which the Executive's employment with the Company or the Bank
terminates, in the event such termination occurs prior to a Change in Control.

SECTION 2.  DEFINITION OF "CHANGE IN CONTROL"  

    For purposes of the Agreement, a "Change in Control" shall be deemed to have
occurred if and when:

(a)the Company or Bank shall consummate a merger or consolidation (a
"Transaction") with another corporation; provided, however, that a Change of
Control shall not be deemed to have occurred with respect to a Transaction if
the Bank is the surviving or resulting corporation and the beneficial owners of
the outstanding shares of the Company entitled to vote in the election of
directors immediately prior to such Transaction will beneficially own more than

1

--------------------------------------------------------------------------------

fifty percent (50%) of the outstanding shares entitled to vote in the election
of directors of the corporation or parent corporation resulting from the
consummation of the Transaction; or

(b)thirty percent (30%) of the Company's or Bank's securities then entitled to
vote in the election of directors shall be acquired by any "person" (as such
term is used in Sections 13(d) of the Securities Exchange Act of 1934, as
amended); or

(c)during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period were members of the Board of Directors of the
Company (the "Incumbent Board") shall cease to constitute a majority of the
Board of Directors of the Company or any successor to the Company, provided that
any person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least,
seventy-five percent (75%) of the directors comprising the Incumbent Board shall
be, for purposes hereof, considered as though such person were a member of the
Incumbent Board; or

(d)the Company or Bank shall sell substantially all of its assets to another
corporation.

SECTION 3.  COVERED TERMINATION  

    The termination benefits described in Section 4 hereof shall be provided to
the Executive in the event that their employment with the Company or the Bank is
terminated in conjunction with, by reason of, or following a Change of Control
on account of a "Covered Termination".

    "Covered Termination" shall mean (i) termination of employment by the
Company or the Bank other than for "Cause," as described below or
(ii) termination of employment by the Executive for "Good Reason" as described
below.

    A.  Termination by Company or Bank for Cause.  

    For purposes hereof, the Company and the Bank shall have "Cause" to
terminate the Executive's employment if:

(i)the Executive is grossly negligent or engages in willful misconduct in the
performance of their material duties; or

(ii)the Executive commits an act or acts of dishonesty resulting or intended to
result directly or indirectly in gain or personal enrichment at the expense of
the Company or the Bank; or

(iii)the Executive discloses to a third party information that is of a
confidential or proprietary nature to the Company or the Bank, other than as
appropriate in the normal course of the performance of their duties; or

(iv)the Executive suffers from an illness, injury or other incapacity that
prevents him from performing their material duties for a total of six
(6) months, whether or not consecutive, within a twelve (12) month period; or

(v)the Executive's death occurs.

    B.  Termination by Executive for Good Reason.  

    For purposes hereof, following a Change in Control the Executive may
terminate their employment for Good Reason if:

(i)the Executive's then-current level of annual base salary (whether payable by
the Company or the Bank) is reduced; or

(ii)there is any reduction in the employee benefit coverage provided to the
Executive (including pension, profit sharing and welfare benefits and
perquisites, but not including incentive

2

--------------------------------------------------------------------------------

bonuses) from the coverage levels in effect immediately prior to the Change in
Control, unless, however, the Company or the Bank provides substantially
equivalent employee benefits to the Executive; or

(iii)the Executive suffers a material diminution in their title, position,
reporting relationship, responsibilities, authority or offices; or

(iv)there is a relocation of the Executive's principal business office by more
than ten (10) miles, and (a) the Executive's new commute is more than fifty
(50) miles from the Executive's current primary residence or (b) the Executive's
new commute is more than the Executive's current commute which is at least 50
miles;

(v)the Company or the Bank fails to obtain assumption of this agreement by any
successor or assign of the Company or the Bank;

    Provided, however, that any termination by the Executive for Good Reason
must be made in good faith.

    C.  Notice.  

    Notwithstanding the foregoing provisions of this Section 3, no such
termination of the Executive's employment for Good Reason under paragraph B
above shall be treated as a Covered Termination unless (i) the Executive shall
give written notice to the Company, not later than thirty (30) days prior to the
effective date of any such termination for Good Reason and within six (6) months
after the date the Executive first becomes entitled to terminate for Good Reason
on account of the event(s) forming the basis for such termination, setting forth
in specific detail the basis for such termination for Good Reason, and (ii) the
Company or the Bank shall not, within thirty (30) days after receipt of such
notice, take actions reasonably acceptable to the Executive to remedy the
circumstances leading to the termination for Good Reason.

SECTION 4.  CONSEQUENCES OF COVERED TERMINATION  

    In the event that the employment of the Executive shall have been terminated
after a Change in Control in a manner that shall constitute a Covered
Termination under Section 3 above, the Company shall make payments to, and
provide benefit coverage for, the Executive as described below in this
Section 4.

    A.  Base Salary.  

    The Executive shall receive an initial installment (the "Initial
Installment") equal to one-half of the highest annual base salary amount paid
(by either the Company or the Bank) to the Executive within the three years
preceding the Covered Termination. The Initial Installment shall be paid to the
Executive within fifteen (15) business days following the Covered Termination.
In addition, the Executive shall receive four (4) subsequent installments, each
equal to one-fourth of the highest annual base salary amount paid to the
Executive within the three years preceding the Covered Termination (each such
installment a "Quarterly Installment", and in the aggregate, the "Quarterly
Installments"). The first Quarterly Installment shall be paid to the Executive
within one hundred and eighty days (180) following the payment of the Initial
Installment. The remaining three Quarterly Installments shall be paid to the
Executive within one hundred and twenty (120) days of the payment of the prior
Quarterly Installment. The highest annual base salary amount shall not include
any bonuses awarded to the Executive.

    B.  Stock Options.  

    Immediately upon a Covered Termination, any stock options granted to the
Executive under any Company incentive plan that were not fully vested
and-exercisable shall become fully vested and immediately exercisable. Such
options will be exercisable for a period of 90 days from the date of the

3

--------------------------------------------------------------------------------


Covered Termination (or such greater period as may be provided in the related
plan). Any restrictions on payment or transfer of previously granted incentive
awards shall immediately lapse.

    C.  Welfare Benefits.  

    The Company and the Bank shall continue to maintain, in full force and
effect, any "Welfare Benefits," such as life insurance coverage and health and
disability benefits, which were being provided to the Executive at the time of
the Covered Termination during the "Continuation Period." The Continuation
Period shall mean the eighteen (18) month period following the date of a Covered
Termination.

    Notwithstanding the above, the Company or the Bank may provide coverage and
benefits under separate insured arrangements that provide benefits substantially
identical to those being provided to the Executive at the time of the Covered
Termination.

    In addition, the Executive's right to any particular type of Welfare Benefit
shall be subject to cancellation by the Company or the Bank if the Executive
obtains alternative coverage of a similar type during the Continuation Period
that is at least as favorable to the Executive as the corresponding Welfare
Benefit. The Executive shall be obligated to notify the Company of any such
alternative coverage within thirty (30) days of it first becoming applicable to
him.

    D.  Withholding for Taxes.  

    All payments required to be made by the Company or the Bank to the Executive
under this Agreement shall be subject to the withholding of such amounts, if
any, relating to tax, excise tax and other payroll deductions as the Company or
the Bank may reasonably determine it should withhold pursuant to any applicable
law or regulation.

SECTION 5.  ARBITRATION  

    The parties agree that any claim or controversy arising out of or pertaining
to this Agreement or the termination of Executive's employment, including but
not limited to, claims of wrongful treatment or termination allegedly resulting
from discrimination, harassment or retaliation on the basis of race, sex, age,
national origin, ancestry, color, religion, marital status, status as a veteran
of the Vietnam era, physical or mental disability, medical condition, or any
other basis prohibited by law (hereinafter a "dispute") shall be resolved by
binding arbitration as provided in this paragraph. The parties agree that no
party shall have the right to sue any other party regarding a dispute except as
provided in this paragraph.

    A.  Binding Arbitration.  

    Any dispute between the parties shall be submitted to, and conclusively
determined by, binding arbitration in accordance with this paragraph. The
provisions of this paragraph shall not preclude any party from seeking
injunctive or other provisional or equitable relief in order to preserve the
status quo of the parties pending resolution of the dispute, and the filing of
an action seeking injunctive or other provisional relief shall not be construed
as a waiver of that party's arbitration rights. The arbitration of any dispute
between the parties to this Agreement shall be governed by the provisions of the
California Arbitration Act. (California Code of Civil Procedure section 1280, et
seq., including the provision of California Code of Civil Procedure
section 1283.05.)

    B.  Appointment of Arbitrator.  

    The arbitrator shall be a neutral arbitrator selected by selected by the
Company, the Bank and Executive. Within thirty (30) days of service of a demand
for arbitration by either party to this Agreement, the parties shall endeavor in
good faith to select a single arbitrator. If they fail to do so within that time
period, each party shall have an additional period of fifteen (15) days in which
to appoint an arbitrator and those arbitrators within fifteen (15) days shall
select an additional arbitrator.

4

--------------------------------------------------------------------------------


If any party fails to appoint an arbitrator or if the arbitrators initially
selected by the parties fail to appoint an additional arbitrator within the time
specified herein, any party may apply to have an arbitrator appointed for the
party who has failed to appoint, or to have the additional arbitrator appointed,
by the presiding judge for the Superior Court, Sutter County, California. If the
presiding judge, acting in his or her personal capacity, is unable or unwilling
to appoint the additional arbitrator, that arbitrator shall be selected in
accordance with California Code of Civil Procedure section 1281.6.

    C.  Initiation of Arbitration.  

    In the case of any dispute between the parties to this Agreement, either
party shall have the right to initiate the binding arbitration process provided
for in this paragraph by serving upon the other party a demand for arbitration.

    D.  Location of Arbitration.  

    Any arbitration hearing shall be conducted in Sutter County, California.

    E.  Applicable Law.  

    The law applicable to the arbitration of any dispute shall be the law of the
State of California, excluding its conflicts of law rules.

    F.  Arbitration Procedures.  

    Except as otherwise provided in this paragraph, the arbitration shall be
governed by the California Arbitration Act (Code Civ. Proc., § 1280 et seq.).
The parties shall be entitled to conduct discovery sufficient to adequately
arbitrate their claims or defenses, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review. In addition, either party may choose, at that party's discretion, to
request that the arbitrators resolve any dispositive motions prior to the taking
of evidence on the merits of the dispute. By way of example, such dispositive
motions would include, but not be limited to, those which would entitle a party
to summary judgement or summary adjudication of issues pursuant to Code of Civil
Procedure section 437c or resolution of a special defense as provided for at
Code of Civil Procedure section 597. In the event a party to the arbitration
requests that the arbitrators resolve a dispositive motion, the arbitrators
shall receive and consider any written or oral arguments regarding the
dispositive motion, and shall receive and consider any evidence specifically
relating thereto, and shall render a decision thereon, before hearing any
evidence on the merits of the dispute.

    G.  Scope of Arbitrators' Award or Decision.  

    The parties agree that if the arbitrators find any disputed claim to be
meritorious, the arbitrators shall have the authority to order all forms of
legal and/or equitable relief that would otherwise be available in court and
that is appropriate to the claim. Any decision or award by the arbitrators shall
be in writing and shall be specific enough to permit limited judicial review if
necessary.

    H.  Costs of Arbitration; Attorneys' Fees.  

    The parties agree to share the customary costs of the arbitration, excluding
attorneys' fees and expert witness fees or costs, equally between the Executive
on one side and the Company and the Bank on the other side up to the maximum
amount permitted under California law. Any customary costs of arbitration,
excluding attorneys' fees and expert witness fees or costs, that would be in
excess of the maximum amount permitted under California law, shall be borne by
the Bank and/or the Company. Each party shall bear its own attorneys' fees and
the fees or costs of any expert witnesses it retains.

    I.  Acknowledgment of Consent to Arbitration.  

    NOTICE: BY EXECUTING THIS AGREEMENT YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE "RESOLUTION OF

5

--------------------------------------------------------------------------------


DISPUTES" PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW
AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR JURY TRIAL. BY EXECUTING THIS AGREEMENT YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO APPEAL. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING
TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION
IS VOLUNTARY.

    BY EXECUTING THIS AGREEMENT YOU ARE INDICATING THAT YOU HAVE READ AND
UNDERSTOOD THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS
INCLUDED IN THIS ARBITRATION OF DISPUTES PROVISION TO NEUTRAL ARBITRATION.

SECTION 6.  NOTICES  

    All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and shall be sufficiently given if and when mailed
in the continental United States by registered or certified mail or personally
delivered to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

To the Bank:
FEATHER RIVER STATE BANK
1227 Bridge Street, Suite C
Yuba City, CA 95991   To the Company:
CALIFORNIA INDEPENDENT BANCORP
1227 Bridge Street, Suite C
Yuba City, CA 95991
To the Executive:
Name
Address
City, State Zip
 
 

SECTION 7.  GENERAL PROVISIONS  

    A.  Entirety of Agreement.  

    This Agreement constitutes the entire agreement between the Company, the
Bank and the Executive relating to the subject matter hereof and shall supersede
any right under any other agreement relating to the subject matter hereof
between the Company or the Bank and the Executive existing as of the Agreement
Date. Any compensation or benefits to which the Executive is entitled under this
Agreement shall be provided based solely upon its terms, without regard to any
materials used in the preparation or consideration of this Agreement, including
any summary of terms or estimate of amounts relating to this Agreement.

    B.  Enforceability.  

    If any provision of this Agreement shall be determined by a court of
competent jurisdiction to be, in whole or in part, unenforceable or contrary to
any statute, law, order, rule, regulation, directive or other action of any
federal or state regulatory agency having jurisdiction over the Company or its
subsidiary, then the remaining provisions of this Agreement shall remain in full
force and effect to the fullest extent permitted by law. The validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of California, without giving effect to the principles
of conflict of laws thereof.

6

--------------------------------------------------------------------------------


    C.  Assignment of Interest.  

    No right to or interest in any payments shall be assignable by the
Executive; provided, however, that this Agreement shall inure to the benefit of,
and be enforceable by, the Executive's personal or legal representatives,
executors, administrators, heirs, distributes, devisees and legatees after the
Executive's death to the extent of any payments due in respect of the Executive
hereunder.

    D.  Company, Bank and Successors.  

    This Agreement shall be binding upon and inure to the benefit of the
Company, the Bank and any successor thereof including, without limitation, any
corporation or corporations acquiring directly or indirectly all or
substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
"the Company" for the purposes of this Agreement), but shall not otherwise be
assignable by the Company or the Bank.

    E.  Amendment, Modification and waiver.  

    No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be agreed to in a written agreement
signed by the Executive and by a duly authorized Company officer.

    F.  No Guarantee of Employment.  

    The parties hereto explicitly acknowledge that notwithstanding any provision
to the contrary contained herein, this Agreement shall not, in any way, be
interpreted to provide the Executive with any fixed or minimum term of
employment with the Company or the Bank.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  BY:          

--------------------------------------------------------------------------------

      CALIFORNIA INDEPENDENT BANCORP
 
DATE:
 
       

--------------------------------------------------------------------------------


 
BY:
 
       

--------------------------------------------------------------------------------

      FEATHER RIVER STATE BANK
 
DATE:
 
       

--------------------------------------------------------------------------------


 
BY:
 
       

--------------------------------------------------------------------------------

      Name Of Executive
 
DATE:
 
       

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



EMPLOYMENT SECURITY AGREEMENT
